Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Amended Quarterly Report on Form 10-Q of Alliance Recovery Corporation for theperiod endingSeptember 30, 2008, I, Peter Vaisler, Chief Executive Officer of Alliance Recovery Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for theperiod ending September30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedSeptember 30, 2008, fairly represents in all material respects, the financial condition and results of operations of Alliance Recovery Corporation. Date: November 19, 2008 By: /s/ Peter Vaisler Peter Vaisler Chief Executive Officer Principal Financial Officer, Principal Accounting Officer
